                                                           Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 1 of 19 Page ID #:461




                                                            1
                                                            2   GERAGOS & GERAGOS
                                                                      A PROFESSIONAL CORPORATION
                                                            3                 LAWYERS
                                                                        HISTORIC ENGINE CO. NO. 28
                                                                      644 South Figueroa Street
                                                            4     Los Angeles, California 90017-3411
                                                                       Telephone (213) 625-3900
                                                            5          Facsimile (213) 232-3255
                                                                        Geragos@Geragos.com

                                                            6   MARK J. GERAGOS                     SBN 108325
                                                                BEN J. MEISELAS                     SBN 277412
                                                            7   MATTHEW M. HOESLY                   SBN 289593

                                                            8   Attorneys for Defendant GERAGOS & GERAGOS, APC

                                                            9                           UNITED STATES DISTRICT COURT
                                                           10                         CENTRAL DISTRICT OF CALIFORNIA
                                                           11
                                                                TRAVELERS CASUALTY                           Case No.: 2:20-cv-03619-PSG-E
                                                           12   INSURANCE COMPANY OF
GERAGOS & GERAGOS, APC.
                      Los Angeles, California 90017-3411




                                                                AMERICA,                                     Hon. Philip S. Gutierrez
                           644 South Figueroa Street




                                                           13
                                                                                      Plaintiffs,
                                                           14                                                NOTICE OF MOTION AND
                                                           15
                                                                                                             MEMORANDUM OF POINTS AND
                                                                                      vs.                    AUTHORITIES IN SUPPORT OF
                                                           16                                                DEFENDANT GERAGOS &
                                                           17                                                GERAGOS, APC’S MOTION TO
                                                                GERAGOS & GERAGOS, A                         DISMISS COMPLAINT, OR IN
                                                           18   PROFESSIONAL CORPORATION,                    THE ALTERNATIVE, TO STAY
                                                           19                        Defendants.             PROCEEDINGS

                                                           20                                               Hearing:
                                                           21                                               Date:    August 3, 2020
                                                                                                            Time:    1:30 p.m.
                                                           22                                               Place:   Courtroom 6A,
                                                           23                                                        350 West 1st Street,
                                                                                                                     Los Angeles, CA 90012
                                                           24
                                                           25                                               Complaint Filed:    April 20, 2020

                                                           26
                                                           27
                                                           28
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 2 of 19 Page ID #:462




                                                         1                                   NOTICE OF MOTION
                                                         2         PLEASE TAKE NOTICE that on August 3, 2020 at 1:30 p.m., or as soon
                                                         3   thereafter as counsel may be heard, in Courtroom 6A of the above-entitled courthouse,
                                                         4   before the Honorable Philip S. Gutierrez, Defendant GERAGOS & GERAGOS, APC
                                                         5   (“Defendant”), by and through its attorneys, will respectfully move this Honorable
                                                         6   Court for an Order dismissing the Complaint filed on April 20, 2020, or in the
                                                         7   alternative, for a stay of the proceedings.
                                                         8         This motion is made pursuant to Rules 7(b), 12(b)(1), and 12(b)(6) of the
                                                         9   Federal Rules of Civil Procedure, and is based on this notice of motion, the attached
                                                        10   memorandum of points and authorities, the Declaration of Ben Meiselas and exhibits
                                                        11   attached hereto, and upon the entire record and files herein and any oral argument
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   presented at the hearing on this matter.
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13         This motion is made following the conference of counsel pursuant to Local
                                                        14   Rule 7-3 which took place on May 15 and 20, 2020.
                                                        15
                                                        16   DATED: June 2, 2020                               GERAGOS & GERAGOS, APC

                                                        17                                                     By:    /s/ Ben Meiselas          .
                                                        18                                                           MARK J. GERAGOS
                                                                                                                     BEN J. MEISELAS
                                                        19                                                           MATTHEW M. HOESLY
                                                        20                                                           Attorneys for Defendant
                                                                                                                     GERAGOS & GERAGOS, APC
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                           - ii -
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 3 of 19 Page ID #:463




                                                         1                                               TABLE OF CONTENTS
                                                         2                                                                                                                              Page
                                                         3   TABLE OF AUTHORITIES…………………………………………………………..…iv-vii
                                                         4   INTRODUCTION……………………………………………………….……....................…1
                                                         5   LEGAL STANDARD...............................................................................................................1
                                                         6   ARGUMENT………………………………………………………....................................…2
                                                                 I.  This Case Raises Unsettled Questions of State Law, from Which this Court
                                                         7
                                                                     Should Abstain under the Declaratory Judgment Act.........................................2
                                                         8                     A.        This Court Need Not Make a Determination of State Law......................4
                                                         9
                                                                               B.        This Court Should Refrain from Hearing this Case Due to Plaintiff’s
                                                        10                               Forum Shopping.......................................................................................5
                                                        11                     C.        This Court Should Abstain to Avoid Duplicative Litigation...................7
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12                     D.        All Other Factors Weigh in Favor of Abstention.....................................8
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13
                                                                      II.      This Court May Stay the Proceedings Based on Abstention Pursuant to Both
                                                        14                     Colorado River and Younger...............................................................................9
                                                        15   CONCLUSION.………………………………………………………..............................…12
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                                          - iii -
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 4 of 19 Page ID #:464




                                                         1                                           TABLE OF AUTHORITES
                                                         2
                                                                                                                                                                              Page(s)
                                                         3                                                            Cases
                                                         4
                                                             Allstate Ins. Co. v. Gillette, C 05–02385 WHA,
                                                         5    2006 WL 997236 (N.D.Cal. Apr. 17, 2006) ................................................................ 8
                                                         6
                                                             Allstate Insurance Co. v. Davis,
                                                         7    430 F.Supp.2d 1112 (D.Haw.2006) ............................................................................. 4
                                                         8
                                                             American Cas. Co. v. Krieger,
                                                         9    181 F.3d 1113 (9th Cir.1999)....................................................................................... 6
                                                        10
                                                             AmerisourceBergen Corp. v. Roden,
                                                        11    495 F.3d 1143 (9th Cir.2007)..................................................................................... 11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                             Bituminous Cas. Corp. v. Kerr Contractors, Inc.,
                                                        13    2010 WL 2572772 (D.Or. June 22, 2010) ................................................................... 8
                                                        14
                                                             Brillhart v. Excess Ins. Co. of America,
                                                        15    316 U.S. 491 (1942) ..................................................................................................... 2
                                                        16
                                                             Budget Rent–A–Car v. Crawford,
                                                        17    108 F.3d 1075 (9th Cir.1997)....................................................................................... 6
                                                        18
                                                             Chamberlain v. Allstate Ins. Co.,
                                                        19    931 F.2d 1361 (9th Cir.1991)................................................................................... 2, 8
                                                        20
                                                             Cheshire v Coca-Cola Bottling Affiliated, Inc.,
                                                        21    758 F. Supp. 1098 (D.S.C. 1990) ................................................................................. 5
                                                        22
                                                             Colorado River Water Conservation Dist. v. United States,
                                                        23    424 U.S. 800 (1976) ............................................................................................. 10, 11
                                                        24
                                                             Cont'l Cas. Co. v. Robsac Indus.,
                                                        25    947 F.2d (9th Cir. 1991) ............................................................................................... 4
                                                        26
                                                             Corcoran v. Ardra Ins. Co., Ltd.,
                                                        27    842 F2d 31 (2nd Cir. 1988) .......................................................................................... 9
                                                        28
                                                                                                                       - iv -
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 5 of 19 Page ID #:465




                                                         1   Courthouse News Serv. v. Planet,
                                                              750 F.3d 776 (9th Cir. 2014)....................................................................................... 2
                                                         2
                                                         3   Gemini Ins. Co. v. Clever Constr., Inc.,
                                                              2009 WL 3378593 (D.Haw. Oct. 21, 2009)................................................................. 4
                                                         4
                                                         5   Gov't Employees Ins. Co. v. Dizol,
                                                              133 F.3d 1220 (9th Cir.1998)..............................................................................passim
                                                         6
                                                         7   Gulfstream Aerospace Corp. v. Mayacamas Corp.,
                                                              485 U.S. 271 (1988) ................................................................................................... 10
                                                         8
                                                         9   Holder v. Holder,
                                                              305 F.3d 854 (9th Cir.2002)....................................................................................... 10
                                                        10
                                                        11   Intel Corp. v. Advanced Micro Devices, Inc.,
                   Los Angeles, California 90017-3411




                                                              12 F.3d 908 (9th Cir.1993)......................................................................................... 10
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   Keown v. Tudor Ins. Co.,
                                                              621 F.Supp.2d 1025 (D.Haw.2008) ............................................................................. 4
                                                        14
                                                        15   Mitcheson v. Harris,
                                                              955 F.2d 235 (4th Cir.1992)......................................................................................... 4
                                                        16
                                                        17   Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp.,
                                                              460 U.S. 1 (1983) ....................................................................................................... 10
                                                        18
                                                        19   Nakash v. Marciano,
                                                              882 F.2d 1411 (9th Cir.1989)..................................................................................... 10
                                                        20
                                                        21   Nat'l Chiropractic Mut. Ins. Co. v. Doe,
                                                              23 F.Supp.2d 1109 (D.Alaska 1998)............................................................................ 4
                                                        22
                                                        23   OneBeacon Ins. Co. v. Parker, Kern, Nard & Wenzel, 1:09–cv–00257 AWI GSA,
                                                              2009 WL 2914203 (E.D.Cal. Sept. 9, 2009) ................................................................ 7
                                                        24
                                                        25   Phoenix Assurance PLC v. Marimed Found. for Island Health Care Training,
                                                              125 F.Supp.2d 1214 (D.Haw.2000) ............................................................................. 7
                                                        26
                                                        27   Porter v. Jones,
                                                              319 F.3d 483 (9th Cir.2003)......................................................................................... 1
                                                        28
                                                                                                                        -v-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 6 of 19 Page ID #:466




                                                         1
                                                             Potrero Hills Landfill, Inc. v. Cnty. of Solano,
                                                         2    657 F.3d 876 (9th Cir.2011)......................................................................................... 1
                                                         3
                                                             Quackenbush v. Allstate Ins. Co.,
                                                         4    517 US 706 (1996) ....................................................................................................... 9
                                                         5
                                                             R.R. St. & Co. Inc. v. Transp. Ins. Co.,
                                                         6    656 F.3d 966 (9th Cir. 2011)........................................................................................ 3
                                                         7
                                                             Railroad Comm'n of Tex. v. Pullman Co.,
                                                         8    312 US 496 (1941) ....................................................................................................... 9
                                                         9
                                                             San Jose Silicon Valley Chamber of Commerce Political Action Committee
                                                        10    v. City of San Jose, 546 F.3d 1087 (9th Cir.2008) .................................................... 11
                                                        11
                   Los Angeles, California 90017-3411




                                                             Scotts Co. LLC v. Seeds, Inc.,
GERAGOS & GERAGOS, APC




                                                        12    688 F.3d 1154 (9th Cir. 2012) ...................................................................................... 1
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13
                                                             Shyh-Yih Hao v. Wu-Fu Chen, No. 10-CV-00826-LHK,
                                                        14    2011 WL 941292 (N.D. Cal. Mar. 16, 2011) ....................................................... 10, 11
                                                        15
                                                             Stewart Title Co. v. Investors Funding Corp.,
                                                        16    2010 WL 1904981 (D.Haw. May 11, 2010) ................................................................ 7
                                                        17
                                                             Wilton v. Seven Falls Co.,
                                                        18    515 U.S. 277 (1995) ............................................................................................. 2, 3, 7
                                                        19
                                                             Younger v. Harris,
                                                        20    401 U.S. 37 (1971) ....................................................................................................... 9
                                                        21
                                                                                                                     Statutes
                                                        22
                                                        23   28 U.S.C. § 2201(a) ........................................................................................................ 2
                                                        24   28 USC § 1447(c) ........................................................................................................... 9
                                                        25
                                                                                                                       Rules
                                                        26
                                                        27   Federal Rule of Civil Procedure 12(b)(1)................................................................... 1, 2
                                                        28
                                                                                                                        - vi -
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 7 of 19 Page ID #:467




                                                         1   Federal Rule of Civil Procedure 12(b)(6)................................................................... 1, 2

                                                         2                                              Other Authorities
                                                         3
                                                             The Rutter Group, Prac. Guide Fed. Civ. Proc. Before Trial (Nat Ed.) Ch. 2D-10 ...... 9
                                                         4
                                                         5
                                                         6
                                                         7
                                                         8
                                                         9
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                                 - vii -
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 8 of 19 Page ID #:468




                                                         1                                      INTRODUCTION
                                                         2         Plaintiff Travelers Casualty Insurance Company of America (“Travelers”) asks
                                                         3   this Court to declare that it has no obligation under the insurance policy that its
                                                         4   insured, Defendant Geragos & Geragos, APC (“Defendant”) has paid for to cover the
                                                         5   loss of business income due to the forced closure of the business by order of civil
                                                         6   authority. This action was brought against Defendant ten days after Defendant filed an
                                                         7   identical lawsuit against Travelers on April 10, 2020 in the Superior Court of
                                                         8   California, Los Angeles County (Case No. 20STCV14022). After filing the instant
                                                         9   action, Travelers then improperly removed the state court action filed by Defendant to
                                                        10   this Court on May 15, 2020, case number 2:20-cv-04414-PSG-E. At the same time,
                                                        11   there are current pending state court cases against Travelers which Travelers has not
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   removed. Since Plaintiff has clearly engaged in forum shopping by filing the instant
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   action and removing the parallel action, while leaving other actions in state court, this
                                                        14   Court should dismiss the case under the Declaratory Judgement Act, as it raises novel
                                                        15   and unsettled questions of state law, or abstain from hearing this action pursuant to the
                                                        16   Colorado River and Younger doctrines.
                                                        17                                    LEGAL STANDARD
                                                        18         The Ninth Circuit has not squarely held whether abstention is properly raised
                                                        19   under Rule 12(b)(6), Rule 12(b)(1), both, or neither.          Compare, e.g., Porter v.
                                                        20   Jones, 319 F.3d 483, 489 (9th Cir.2003) (reviewing the district court's decision to
                                                        21   abstain pursuant to a Rule 12(b)(6) motion and noting that “[i]n debating the propriety
                                                        22   of abstention, the parties ... rely on the facts alleged in the complaint”), with Scotts Co.
                                                        23   LLC v. Seeds, Inc., 688 F.3d 1154, 1159–60 (holding, on appeal from a dismissal
                                                        24   under Rule 12(b)(1), that the district court abused its discretion in applying Colorado
                                                        25   River abstention), and Potrero Hills Landfill, Inc. v. Cnty. of Solano, 657 F.3d 876,
                                                        26   881 (9th Cir.2011) (noting that “petitioners intervened ... and moved to dismiss under
                                                        27   [Rules] 12(b)(6) and 12(b)(1), or in the alternative to abstain from deciding the case”
                                                        28   (emphasis added)).
                                                                                                         - 1-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 9 of 19 Page ID #:469




                                                         1          In Courthouse News Service v. Planet, 750 F.3d 776, 780 (9th Cir. 2014), the
                                                         2   defendant filed a “Motion to Dismiss and Abstain” in the district court which was not
                                                         3   expressly styled as a motion under either Federal Rule of Civil Procedure 12(b)(1) or
                                                         4   Federal Rule of Civil Procedure 12(b)(6). The defendant subsequently argued that it
                                                         5   should be construed as a Rule 12(b)(1) motion, while the plaintiff contended that it
                                                         6   should more properly viewed as a Rule 12(b)(6) motion. Id. The Ninth Circuit held
                                                         7   that “this case does not require us to decide which Rule, if either, provides the correct
                                                         8   vehicle for a motion to abstain.” Courthouse News Serv. v. Planet, 750 F.3d 776, 780
                                                         9   (9th   Cir.    2014).   Rather,    it   explained    that    whether    treated    under
                                                        10   Rule 12(b)(6), Rule 12(b)(1), or some other rubric, the abstention issues could be
                                                        11   evaluated assuming the truth of the complaint's alleged facts. Id. at 779-80 & 779 n.2.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12                                        ARGUMENT
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13
                                                             I.     This Case Raises Unsettled Questions of State Law, from Which this
                                                        14          Court Should Abstain under the Declaratory Judgment Act.
                                                        15          Plaintiff’s complaint for declaratory relief regarding the denial of coverage
                                                        16   from the insurance policy at issue raises significant unsettled questions of state law.
                                                        17   Under the Declaratory Judgment Act, a district court has the “unique and substantial
                                                        18   discretion” to decide whether to issue a declaratory judgment. Wilton v. Seven Falls
                                                        19   Co., 515 U.S. 277, 286 (1995). The Declaratory Judgment Act states that “courts may
                                                        20   declare the rights and other legal relations of any interested party seeking such
                                                        21   declaration.” 28 U.S.C. § 2201(a) (emphasis added). Therefore, a district court is
                                                        22   under no compulsion to exercise its jurisdiction. Brillhart v. Excess Ins. Co. of
                                                        23   America, 316 U.S. 491, 494 (1942).
                                                        24          In cases where parallel state proceedings exist, “there is a presumption that the
                                                        25   entire suit should be heard in state court.” Gov't Employees Ins. Co. v. Dizol, 133 F.3d
                                                        26   1220, 1225 (9th Cir.1998) (en banc) (citing Chamberlain v. Allstate Ins. Co., 931 F.2d
                                                        27   1361, 1366–67 (9th Cir.1991)). Courts should avoid gratuitous interference, as it
                                                        28   would be uneconomical and vexatious for a federal court to proceed with a declaratory
                                                                                                       - 2-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 10 of 19 Page ID #:470




                                                         1   judgment action in these situations. Wilton, 515 U.S. at 282-83 (citing Brillhart, 316
                                                         2   U.S. at 495). However, the existence of a pendent state action does not automatically
                                                         3   bar a request for federal declaratory relief. Chamberlain, 931 F.2d at 1367. Courts
                                                         4   consider and balance several factors in determining whether to exercise jurisdiction or
                                                         5   to dismiss, remand, or stay the declaratory judgment proceeding including concerns of
                                                         6   judicial administration, comity, and fairness to the litigants. Chamberlain, 931 F.2d at
                                                         7   1367.
                                                         8           The Supreme Court has cautioned district courts to (1) avoid needless
                                                         9   determination of state law issues; (2) discourage litigants from filing declaratory
                                                        10   actions in an attempt to forum shop; and (3) avoid duplicative litigation. Dizol, 133
                                                        11   F.3d at 1225 (citing Brillhart, 316 U.S. at 494); Chamberlain, 931 F.2d at 1367. In
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   addition to the Brillhart factors, the Ninth Circuit has suggested that district courts
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   should consider the following additional factors:
                                                        14
                                                                     whether the declaratory action will settle all aspects of the controversy;
                                                        15           whether the declaratory action will serve a useful purpose in clarifying
                                                        16           the legal relations at issue; whether the declaratory action is being sought
                                                                     merely for the purposes of procedural fencing or to obtain a ‘res judicata’
                                                        17           advantage; or whether the use of a declaratory action will result in
                                                        18           entanglement between the federal and state court systems. In addition, the
                                                                     district court might also consider the convenience of the parties, and the
                                                        19           availability and relative convenience of other remedies.
                                                        20   Dizol, 133 F.3d at 1225 n. 5 (citation omitted).
                                                        21   Courts have the power to dismiss, abstain, or remand cases based on the above factors.
                                                        22   See, e.g., R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011).
                                                        23           The United States Western District of Pennsylvania recently addressed a similar
                                                        24   issue in a COVID-19 business interruption case. See United States Dianoia’s Eatery,
                                                        25   LLC v. Motorists Mutual Ins Co., No. 2:20-cv-00706-NBF. (W.D.Pa. May 19, 2020).
                                                        26   In exercising its discretion to remand the case back to state court under the
                                                        27   Declaratory Judgment Act, the court held that the plaintiffs’ complaint raised a novel
                                                        28   insurance coverage issue under Pennsylvania law which was better reserved for the
                                                                                                         - 3-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 11 of 19 Page ID #:471




                                                         1   state court to resolve. Id.
                                                         2         Similarly, in Illinois, the Department of Justice intervened in a lawsuit
                                                         3   challenging the coronavirus stay-at-home order.1 See Bailey v. Pritzker, No. 3:20-cv-
                                                         4   474 (S.D. Ill. May 22, 2020). The United States argued that the dispute belonged in
                                                         5   Illinois state court and that Representative Bailey had raised substantial questions as to
                                                         6   whether the Governor’s current response to COVID-19 is lawful. Id. Although the
                                                         7   complaint did not raise any federal constitutional claims, the United States argued “[i]t
                                                         8   is up to the Illinois courts to rule on Plaintiff’s claims, which, because of the sweeping
                                                         9   nature of the Orders, may affect millions of lives and raise significant constitutional
                                                        10   concerns in other litigation.” Id.
                                                        11         A.     This Court Need Not Make a Determination of State Law
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12         “A ‘needless determination of state law’ may involve an ongoing parallel state
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   proceeding regarding the ‘precise state law issue,’ an area of law Congress expressly
                                                        14   reserved to the states, or a lawsuit with no compelling federal interest (e.g., a diversity
                                                        15   action).” Keown v. Tudor Ins. Co., 621 F.Supp.2d 1025, 1036 (D.Haw.2008).
                                                        16   However, “[t]he concern in this factor is with unsettled issues of state law, not fact-
                                                        17   finding in the specific case.” Nat'l Chiropractic Mut. Ins. Co. v. Doe, 23 F.Supp.2d
                                                        18   1109, 1118 (D.Alaska 1998) (citing Cont’l Cas. Co v. Robsac Indus., 947 F.2d at
                                                        19   1371). “When state law is unclear, ‘[a]bsent a strong countervailing federal interest,
                                                        20   the federal court should not elbow its way ... to render what may be an uncertain and
                                                        21   ephemeral interpretation of state law.’ ” Allstate Insurance Co. v. Davis, 430
                                                        22   F.Supp.2d 1112, 1120 (D.Haw.2006) (quoting Mitcheson v. Harris, 955 F.2d 235, 238
                                                        23   (4th Cir.1992)). “[A] state proceeding [is] parallel to a federal declaratory judgment
                                                        24   action when: (1) the actions arise from the same factual circumstances; (2) there are
                                                        25   overlapping factual questions in the actions; or (3) the same issues are addressed by
                                                        26   both actions.” Gemini Ins. Co. v. Clever Constr., Inc., Civ. No. 09–00290 DAE–
                                                        27
                                                             1
                                                        28    See https://www.justice.gov/opa/pr/department-justice-files-statement-interest-
                                                             challenging-legality-illinois-governors-sweeping
                                                                                                        - 4-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 12 of 19 Page ID #:472




                                                         1   BMK, 2009 WL 3378593, at *7 (D.Haw. Oct. 21, 2009).
                                                         2         Here, there are currently three ongoing parallel state proceedings regarding the
                                                         3   same precise state law issue: 837 Foothill Blvd. LLC v. Travelers Indemnity Company
                                                         4   of Connecticut, Los Angeles Superior Court Case No. 20STCV13929 (Declaration of
                                                         5   Ben Meiselas (hereafter “Meiselas Decl.”) ¶ 2, Exhibit A); 2420 Honolulu Ave. LLC v.
                                                         6   Travelers Indemnity Company of Connecticut, Los Angeles Superior Court Case No.
                                                         7   20STCV14000 (Meiselas Decl. ¶ 3, Exhibit B); and Mark J. Geragos v. Travelers
                                                         8   Indemnity Company of Connecticut, Los Angeles Superior Court Case No.
                                                         9   20STCV14073 (Meiselas Decl. ¶ 4, Exhibit C), which were not removed to federal
                                                        10   court by Travelers. All of these lawsuits contain essentially the same factual questions
                                                        11   and they are all seeking declaratory relief regarding the denial of insurance coverage
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   due to COVID-19. Therefore, this action is parallel to other state court actions and
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   should remain in state court because California courts are uniquely situated to deal
                                                        14   with issues involving new areas of state law.
                                                        15         In addition, there is no compelling federal interest to have this action heard in
                                                        16   federal court. The COVID-19 pandemic is a unique disaster and it affects insurance
                                                        17   policies in a way that is not covered by California precedent. This matter therefore
                                                        18   raises novel legal questions of state law. In particular, these cases raise important
                                                        19   state legal issues regarding the potential shifting of liability by insurance companies.
                                                        20   For instance, in this case, Travelers is attempting to shift liability for covered business
                                                        21   losses as a result of COVID-19 to the City of Los Angeles. Where a federal court
                                                        22   doubts whether to exercise jurisdiction, such doubt must be resolved in favor of state
                                                        23   court jurisdiction. Cheshire v Coca-Cola Bottling Affiliated, Inc., 758 F. Supp. 1098,
                                                        24   1102 (D.S.C. 1990). Since this action raises novel and important state legal issues, it
                                                        25   is better suited to be heard in state court to avoid this Court’s needless determination
                                                        26   of state law.
                                                        27          B.     This Court Should Refrain from Hearing this Case Due to Plaintiff’s
                                                                           Forum Shopping.
                                                        28
                                                                   “This factor usually is understood to favor discouraging an insurer from forum
                                                                                                        - 5-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 13 of 19 Page ID #:473




                                                         1   shopping, i.e., filing a federal court declaratory action to see if it might fare better in
                                                         2   federal court at the same time the insurer is engaged in a state court action.” American
                                                         3   Cas. Co. v. Krieger, 181 F.3d 1113, 1119 (9th Cir.1999). “Typically, ‘reactive
                                                         4   declaratory judgment actions' occur when a party sues in federal court to determine
                                                         5   their liability after the commencement of a state court action.” Gemini, 2009 WL
                                                         6   3378593 at *8 (citing Dizol, 133 F.3d at 1225). This Brillhart factor also weighs in
                                                         7   favor of declining jurisdiction where “a federal plaintiff seeks declaratory relief in
                                                         8   anticipation that a related state court proceeding may be filed.” Budget Rent–A–Car v.
                                                         9   Crawford, 108 F.3d 1075, 1081 (9th Cir.1997), overruled in part on other grounds
                                                        10   by Dizol, 133 F.3d at 1227.
                                                        11         Here, Travelers is clearly engaging in forum shopping. Defendant filed their
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   initial complaint against Travelers in state court, Geragos & Geragos, APC v.
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   Travelers Indemnity Company of Connecticut in the Los Angeles Superior Court,
                                                        14   Case No. 20STCV14022, (Meiselas Decl. ¶ 5, Exhibit D), which was removed by
                                                        15   Travelers on May 15, 2020 to the United States District Court, Central District of
                                                        16   California, Case No. 2:20-cv-04414-PSG-E. In addition to their removal, Travelers
                                                        17   filed this essentially identical complaint against Defendant for declaratory relief on
                                                        18   April 20, 2020 in the United States District Court, Central District of California.
                                                        19         On May 14, 2020, California Insurance Commissioner Ricardo Lara issued a
                                                        20   statement regarding COVID-19 protection for policyholders from Unfair Settlement
                                                        21   Practices.2 In the statement, the Department stated that it has been informed that some
                                                        22   insurers are unfairly taking advantage of the COVID-19 crisis, including the backlog
                                                        23   of the civil court system in the state, by failing to make settlement offers with full
                                                        24   knowledge that policyholders are unable to obtain prompt redress in the California
                                                        25   court system. Not only is Travelers compelling Defendant to institute litigation,
                                                        26   Travelers is forcing Defendant to simultaneously litigate in both federal and state
                                                        27   2
                                                              See http://www.insurance.ca.gov/0250-insurers/0300-insurers/0200-
                                                        28   bulletins/bulletin-notices-commiss-opinion/upload/COVID19-
                                                             UnfairStlmtPHProtect.pdf
                                                                                                        - 6-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 14 of 19 Page ID #:474




                                                         1   court, as they have selectively removed this action while not removing three parallel
                                                         2   state court cases, as noted above. In short, given the fact that Travelers has engaged in
                                                         3   forum shopping, this Court should find that the second Brillhart factor weighs in favor
                                                         4   of abstention.
                                                         5         C.     This Court Should Abstain to Avoid Duplicative Litigation.
                                                         6         There is a presumption to decline jurisdiction “[i]f there are parallel state
                                                         7   proceedings involving the same issues and parties pending at the time the federal
                                                         8   declaratory action is filed.” Dizol, 133 F.3d at 1225. “When ‘another suit involving
                                                         9   the same parties and presenting opportunity for ventilation of the same state law issues
                                                        10   is pending in state court, a district court might be indulging in gratuitous interference
                                                        11   if it permitted the federal declaratory action to proceed.’” Stewart Title Co. v.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   Investors Funding Corp., Civ. No. 09–00455 SOM/KSC, 2010 WL 1904981, at *6
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   (D.Haw. May 11, 2010) (quoting Wilton, 515 U.S. at 283). That said, “[t]he pendency
                                                        14   of a state court action does not, of itself, require a district court to refuse federal
                                                        15   declaratory relief.” Dizol, 133 F.3d at 1225. Further, “there is no presumption in favor
                                                        16   of abstention in declaratory actions generally, nor in insurance coverage cases
                                                        17   specifically.” Id.
                                                        18         As stated above, there are currently three cases pending in the Superior Court of
                                                        19   California, County of Los Angeles involving the same exact factual circumstances and
                                                        20   issues raised in this case. There is a high likelihood that if this case remains in federal
                                                        21   court, there will be contradictory decisions regarding Mayor Eric Garcetti and
                                                        22   Travelers, who are both defendants in the state court cases, as well as the damages to
                                                        23   the plaintiffs in those cases. This Court should therefore abstain from this case in
                                                        24   order to avoid inconsistent outcomes with the pending state court cases.               See
                                                        25   OneBeacon Ins. Co. v. Parker, Kern, Nard & Wenzel, 1:09–cv–00257 AWI GSA,
                                                        26   2009 WL 2914203, at *6 (E.D.Cal. Sept. 9, 2009) (“[W]ith the risk of duplicative
                                                        27   litigation comes the risk of inconsistent outcomes.”); see, e.g., Phoenix Assurance
                                                        28   PLC v. Marimed Found. for Island Health Care Training, 125 F.Supp.2d 1214, 1222
                                                                                                        - 7-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 15 of 19 Page ID #:475




                                                         1   (D.Haw.2000) (finding that avoidance of duplicative litigation favored a stay because
                                                         2   the district court would otherwise have to decide many of the same issues to be
                                                         3   decided in pending state court litigation). Accordingly, the Court should find that the
                                                         4   third Brillhart factor weighs in favor of abstention.
                                                         5         D.     All Other Factors Weigh in Favor of Abstention
                                                         6         All other factors outlined by the Ninth Circuit in Dizol also weigh in favor of
                                                         7   abstaining from this federal action. See Dizol, 133 F.3d at 1225 n. 5. To begin with,
                                                         8   the federal action would not settle all aspects of the controversy. Indeed, even if this
                                                         9   Court were to resolve Plaintiff’s claims, a number of related issues would remain in
                                                        10   the underlying state actions. For instance, while this action would clarify the legal
                                                        11   relations between Plaintiff and the defendants in the underlying action, the Court is
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   mindful of “the price of that clarification, which is calculated in terms of ‘judicial
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   administration, comity, and fairness to the litigants.’” Bituminous Cas. Corp. v. Kerr
                                                        14   Contractors, Inc., CV 10–78–MO, 2010 WL 2572772, at *6 (D.Or. June 22, 2010)
                                                        15   (quoting Chamberlain, 931 F.2d at 1367).
                                                        16         Moreover, resolution of the instant action would result in undue “entanglement
                                                        17   between the federal and state court systems.” Dizol, 133 F.3d at 1225 n. 5. All of the
                                                        18   issues here are related and identical to issues that will be faced in the state court
                                                        19   actions. See Stewart, 2010 WL 1904981 at *7; cf. Allstate Ins. Co. v. Gillette, C 05–
                                                        20   02385 WHA, 2006 WL 997236, at *4 (N.D.Cal. Apr. 17, 2006) (finding that parallel
                                                        21   proceedings did not invite undue entanglement because “[t]he issues [were]
                                                        22   sufficiently distinct in the two actions so that the courts [would] not be stepping on
                                                        23   each other's toes”). Finally, if the instant action were to proceed, Defendant would be
                                                        24   inconvenienced by having to litigate in both state and federal court. By contrast,
                                                        25   Travelers would not be greatly inconvenienced by abstention because the pending
                                                        26   state actions would thereafter clarify the obligations of all parties in the forum best
                                                        27   equipped to do so.
                                                        28
                                                                                                        - 8-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 16 of 19 Page ID #:476




                                                         1   II.      This Court May Stay Based on Abstention Pursuant to Both Colorado
                                                                      River and Younger.
                                                         2
                                                                      It is well established that a district court may dismiss, stay, or remand a case
                                                         3
                                                             based on abstention, particularly when it will facilitate the smooth operation of the
                                                         4
                                                             judiciary or based upon other “prudential reasons.” As explained in a treatise on
                                                         5
                                                             federal practice:
                                                         6
                                                         7            (c) [2:3695] Remand based on abstention: Federal courts may remand an
                                                         8            action based on abstention principles. [Quackenbush v. Allstate Ins. Co.
                                                                      (1996) 517 US 706, 728; Corcoran v. Ardra Ins. Co., Ltd. (2nd Cir.
                                                         9            1988) 842 F2d 31] (Abstention is discussed in detail at ¶2:4360 ff.)
                                                        10            1) [2:3696] Basis for remand: A remand premised on abstention is not
                                                                      based on a lack of subject matter jurisdiction or on a defect in removal
                                                        11            procedure. Thus, the power to remand is not based on the statutory
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12            grounds set forth in 28 USC § 1447(c), but rather on the federal court's
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                                      power to refrain from hearing cases based on “‘scrupulous regard for the
                                                        13            rightful independence of the state governments’ and for the smooth
                                                        14            working of the federal judiciary.” [Quackenbush v. Allstate Ins. Co.,
                                                                      supra, 517 US at 712, 718, 116 S.Ct. at 1718, 1721, quoting Railroad
                                                        15            Comm'n of Tex. v. Pullman Co. (1941) 312 US 496, 500-501, 61 S.Ct.
                                                        16            643, 645].

                                                        17            (d) [2:3699] Remand for other prudential reasons: It would appear,
                                                        18            therefore, that a federal court can remand actions for other prudential
                                                                      reasons not otherwise fitting the “absence of jurisdiction” or “removal
                                                        19            defects” categories set forth in the remand statute (28 USC § 1447(c)).
                                                        20   The Rutter Group, Prac. Guide Fed. Civ. Proc. Before Trial (Nat Ed.) Ch. 2D-10.
                                                        21            The Northern District of California recently provided a comprehensive
                                                        22   explanation of both Colorado River and Younger3 abstention that is instructive:
                                                        23
                                                        24            Under the Colorado River doctrine, a federal court may abstain from
                                                                      exercising its jurisdiction in favor of parallel state proceedings where
                                                        25            doing so would serve the interests of “[w]ise judicial administration,
                                                        26            giving regard to the conservation of judicial resources and
                                                                      comprehensive disposition of litigation.”        Colorado River Water
                                                        27
                                                        28   3
                                                                 Younger v. Harris (1971) 401 U.S. 37.
                                                                                                         - 9-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 17 of 19 Page ID #:477




                                                         1         Conservation Dist. v. United States, 424 U.S. 800, 818, 96 S.Ct. 1236, 47
                                                                   L.Ed.2d 483 (1976); Moses H. Cone Mem. Hosp. v. Mercury Constr.
                                                         2         Corp., 460 U.S. 1, 15, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983). “Exact
                                                         3         parallelism” between the state and federal actions is not required; it is
                                                                   enough if the two actions are “substantially similar.” Nakash v.
                                                         4         Marciano, 882 F.2d 1411, 1416 (9th Cir.1989). Nonetheless, the Ninth
                                                         5         Circuit has emphasized that “the Colorado River doctrine is a narrow
                                                                   exception to ‘the virtually unflagging obligation of the federal courts to
                                                         6         exercise the jurisdiction given them.’ “Holder v. Holder, 305 F.3d 854,
                                                         7         867 (9th Cir.2002) (quoting Colorado River, 424 U.S. at 817).
                                                                   Accordingly, a stay of proceedings pursuant to the Colorado River
                                                         8         doctrine is appropriate only where “exceptional circumstances” are
                                                         9         present. Id. Generally, a court determines whether Colorado River
                                                                   abstention is appropriate by carefully weighing a number of relevant
                                                        10         factors, “with the balance heavily weighted in favor of the exercise of
                                                        11         jurisdiction.” Moses H. Cone, 460 U.S. at 16. However, the Ninth Circuit
                   Los Angeles, California 90017-3411




                                                                   has identified a “significant countervailing consideration” that may be
GERAGOS & GERAGOS, APC




                                                        12         dispositive, despite the presence of other factors favoring a stay. Intel
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13         Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 913 (9th Cir.1993).
                                                                   That is, “[u]nder the rules governing the Colorado River doctrine, the
                                                        14         existence of a substantial doubt as to whether the state proceedings will
                                                        15         resolve the federal action precludes the granting of a stay.” Id. As the
                                                                   Supreme Court stated in Moses H. Cone: When a district court decides to
                                                        16         dismiss or stay under Colorado River, it presumably concludes that the
                                                        17         parallel state-court litigation will be an adequate vehicle for the complete
                                                                   and prompt resolution of the issues between the parties. If there is any
                                                        18         substantial doubt as to this, it would be a serious abuse of discretion to
                                                        19         grant the stay or dismissal at all. 460 U.S. at 28. Accordingly, a district
                                                                   court may stay a proceeding pursuant to Colorado River only if it has
                                                        20         “full confidence” that the state court proceeding will resolve the federal
                                                        21         litigation. Intel, 12 F.3d at 913 (quoting Gulfstream Aerospace Corp. v.
                                                                   Mayacamas Corp., 485 U.S. 271, 277, 108 S.Ct. 1133, 99 L.Ed.2d 296
                                                        22         (1988)).
                                                        23   Shyh-Yih Hao v. Wu-Fu Chen, No. 10-CV-00826-LHK, 2011 WL 941292, at *10-11
                                                        24   (N.D. Cal. Mar. 16, 2011).
                                                        25         If this Court abstains from hearing this matter, all of the claims involving
                                                        26   Defendant and Travelers will be adjudicated.       Abstention will also foreclose the
                                                        27   possibility of piecemeal litigation. Accordingly, this Court can, and should, abstain
                                                        28   from the matter pursuant to Colorado River abstention.
                                                                                                      - 10-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 18 of 19 Page ID #:478




                                                         1         The Younger abstention doctrine was also discussed by the Northern District of
                                                         2   California in Shyh-Yih Hao:
                                                         3
                                                         4         Younger abstention is a jurisprudential doctrine rooted in principles of
                                                                   equity, comity, and federalism that limits a federal court's power to
                                                         5         enjoin or interfere with state-court litigation. San Jose Silicon Valley
                                                         6         Chamber of Commerce Political Action Committee v. City of San Jose,
                                                                   546 F.3d 1087, 1092 (9th Cir.2008). Under the doctrine articulated in
                                                         7         Younger, a federal district court must abstain from exercising jurisdiction
                                                         8         if four conditions are met: (1) a state-initiated proceeding is ongoing; (2)
                                                                   the proceeding implicates important state interests; (3) the federal
                                                         9         plaintiff is not barred from litigating federal issues in the state
                                                        10         proceeding; and (4) the federal court action would “enjoin the proceeding
                                                                   or have the practical effect of doing so, i.e., would interfere with the state
                                                        11         proceeding in a way that Younger disapproves.” San Jose Silicon Valley
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12         Chamber of Commerce Political Action Committee v. City of San Jose,
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                                   546 F.3d 1087, 1092 (9th Cir.2008); see also AmerisourceBergen Corp.
                                                        13         v. Roden, 495 F.3d 1143, 1148–49 (9th Cir.2007). A court should abstain
                                                        14         under Younger only when all four requirements are “strictly met.” Id. at
                                                                   1148.
                                                        15
                                                             Shyh-Yih Hao v. Wu-Fu Chen, No. 10-CV-00826-LHK, 2011 WL 941292, at *12
                                                        16
                                                             (N.D. Cal. Mar. 16, 2011).
                                                        17
                                                                   Each Younger prong is strictly met here. First, there are three state-initiated
                                                        18
                                                             proceedings ongoing against Travelers as discussed above. Second, the proceedings
                                                        19
                                                             in the state court implicate important state interests predicated solely upon state causes
                                                        20
                                                             of action. Specifically, California has a strong interest in the enforcement of its
                                                        21
                                                             insurance policies and the fact that the COVID-19 pandemic raises novel unsettled
                                                        22
                                                             issues of state law. The third prong is inapplicable and may be properly disregarded as
                                                        23
                                                             there are no federal issues raised. The fourth prong is met by virtue of the fact that
                                                        24
                                                             this case will interfere with the three state court cases by causing piecemeal litigation,
                                                        25
                                                             the possibility of inconsistent results, and unnecessary expense for the parties.
                                                        26
                                                                   Accordingly, the Court should abstain from exercising further jurisdiction in
                                                        27
                                                             this matter or grant the alternative relief requested herein.
                                                        28
                                                                                                        - 11-
                                                        Case 2:20-cv-03619-PSG-E Document 16 Filed 06/02/20 Page 19 of 19 Page ID #:479




                                                         1                                     CONCLUSION
                                                         2         For the foregoing reasons, Defendant respectfully request that this Court issue:
                                                         3   (1) an order dismissing the action or, (2) an order staying this action pending
                                                         4   resolution of the three parallel state cases or, (3) an order granting whatever other
                                                         5   relief the Court deems just and appropriate under the circumstances.
                                                         6
                                                         7   DATED: June 2, 2020                         GERAGOS & GERAGOS, APC

                                                         8                                               By:    /s/ Ben Meiselas                 .
                                                         9                                                     MARK J. GERAGOS
                                                                                                               BEN J. MEISELAS
                                                        10                                                     MATTHEW M. HOESLY
                                                        11                                                     Attorneys for Defendant
                   Los Angeles, California 90017-3411




                                                                                                               GERAGOS & GERAGOS, APC
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                      - 12-
